The defendant failed to object during most of the prosecutor’s cross-examination of him and thus his argument that the prosecutor improperly conducted her questioning is largely unpreserved for appellate review (see CPL 470.05 [2]). To the extent that this issue is preserved, it is without merit. The defendant also contends that during her summation the prosecutor, inter alia, improperly vouched for her witnesses and shifted the burden of proof. However, inasmuch as the defendant failed to object to any portion of the prosecutor’s summation and/or seek a mistrial at the conclusion thereof, this argument is also unpreserved for appellate review (see People v Bruen, 136 AD2d 648). Santucci, J.P., Schmidt, Townes and Cozier, JJ., concur.